By the Court,
Cole, J.
Tbe demurrer to tbe return must be-sustained, and a peremptory writ awarded.
There is no difficulty in arriving at tbe intention of tbe legislature in passing cbap. 110, General Laws, 1860, p. 100. Tbe act provided tbat tbe electors of Buffalo county might vote on tbe first Tuesday of April — tbe day on wbicb tbe town elections were beld — upon tbe question of tbe removal of the county seat of tbat county from Upper Fountain City to tbe village of Alma. And tbe legislature undoubtedly intended tbat tbe votes upon tbat question should be canvassed by tbe county board of canvassers on tbe Tuesday following tbe election, tbe day on wbicb tbe votes for chief justice were canvassed. It is unreasonable to suppose tbat tbe legislature did not intend that tbe votes upon tbe subject of removal should be canvassed until after the general election next Npvember. This construction of tbe law is unwarranted and not to be adopted.
In one part of bis return tbe respondent relies upon tbe certified statement made by tbe canvassing board, under tbe act, and recorded, in wbicb tbe canvassers certify and declare tbat a majority of tbe votes cast upon tbe subject of tbe removal of tbe county seat, was against sucb removal. Tbis official statement might perhaps have shown a good excuse or justification for tbe respondent’s refusing to remove bis office from Upper Fountain City to tbe village of Alma, bad be not in effect admitted tbe incorrectness of tbat statement, in consequence of tbe rejection-bytbe canvassing board *570of tbe votes of tbe towns of Naples and Nelson, and of tbe first ward of Buffalo City, as stated in tbe relation. If tbe votes cast upon tbe subject of removal in those towns and tbat ward, were counted, tben tbe result showed a clear majority in favor of tbe removal. So tbat tbe respondent, by bis own answer, impeached tbe correctness of tbe official canvass, and showed tbat it did not state tbe true result of tbe election.
Peremptory mandamus awarded.